SECURITY AGREEMENT
(ALL ASSETS)

 

This SECURITY AGREEMENT (this "Agreement") is made as of the 1st day of May,
2015 by Station Digital Corporation., a Delaware corporation (the "Grantor"), in
favor of Edward Storm (together with his successors and assigns, the "Lender").

PRELIMINARY STATEMENTS.

(1)                 The Grantor has executed and delivered to Lender that
certain Secured Note dated as of May 1, 2015 (as amended from time to time, the
"Note").

(2)                 Pursuant to the Note, the Grantor is entering into this
Agreement in order to grant to the Lender a security interest in all personal
property of the Grantor now owned or hereafter acquired, it being a condition
precedent to the making of Loan that the Grantor shall have granted the security
interests contemplated by this Agreement.

(3)                 Capitalized terms not defined herein are used herein as
defined in the Note. Further, unless otherwise defined in this Agreement or in
the Note, terms defined in the Uniform Commercial Code in effect in the State of
Missouri ("Missouri Uniform Commercial Code") on the date hereof are used in
this Agreement as such terms are defined in the Missouri. Uniform Commercial
Code.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to make the Loan (or any Advances thereunder), as aforesaid, the Grantor
hereby agrees as follows:

Section 1.                     Grant of Security. The Grantor hereby assigns and
pledges to the Lender, and hereby grants to the Lender a security interest in,
the Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now existing or hereafter
acquired by the Grantor, wherever located, and whether now or hereafter existing
or arising (collectively, the "Collateral"):

(a)                 All equipment in all of its forms, all fixtures and all
parts thereof and all accessions thereto (any and all such equipment, fixtures,
parts and accessions being the "Equipment");

(b)                 All intellectual property. Intellectual Property shall
include but not be limited to “Intellectual Property ” means all domestic or
foreign rights in, to and concerning: (i) inventions and discoveries (whether
patented, patentable or unpatentable and whether or not reduced to practice),
including ideas, research and techniques, technical designs, and specifications
(written or otherwise), improvements, modifications, adaptations, and
derivations thereto, and patents, patent applications, inventor’s certificates,
and patent disclosures, together with divisions, continuations,
continuations-in-part, revisions, reissuances and reexaminations thereof; (ii)
trademarks, service marks, brand names, certification marks, collective marks,
d/b/a’s, trade dress, logos, symbols, trade names, assumed names, fictitious
names, corporate names and other indications or indicia of origin, including
translations, adaptations, derivations, modifications, combinations and renewals
thereof; (iii) published and unpublished works of authorship, whether
copyrightable or not (including databases and other compilations of data or
information), copyrights therein and thereto, moral rights, and rights
equivalent thereto, including but not limited to, the rights of attribution,
assignation and integrity; (iv) trade secrets, confidential and/or proprietary
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, schematics, designs, discoveries, drawings, prototypes, specifications,
hardware configurations, customer and supplier lists, financial information,
pricing and cost information, financial projections, and business and marketing
methods plans and proposals), collectively “Trade Secrets ”; (v) computer
software, including programs, applications, source and object code, data bases,
data, models, algorithms, flowcharts, tables and documentation related to the
foregoing; (vi) other similar tangible or intangible intellectual property or
proprietary rights, information and technology and copies and tangible
embodiments thereof (in whatever form or medium); (vii) all applications to
register, registrations, restorations, reversions and renewals or extensions of
the foregoing; (viii) internet domain names; and (ix) all the goodwill
associated with each of the foregoing and symbolized thereby; and (x) all other
intellectual property or proprietary rights and claims or causes of action
arising out of or related to any infringement, misappropriation or other
violation of any of the foregoing, including rights to recover for past, present
and future violations thereof.

 

 



(c)                 All inventory in all of its forms (including, without
limitation, all raw materials and work in process therefor, finished goods
thereof and materials used or consumed in the manufacture, production,
preparation or shipping thereof, and all accessions thereto) and products
thereof and all documents of title therefor or other documents representing the
same (any and all such inventory, accessions, products and documents being the
"Inventory");

(d)                 All accounts (including health-care insurance receivables),
chattel paper, instruments, documents, bills of lading, warehouse receipts and
other documents of title, deposit accounts, general intangibles, payment
intangibles, contract rights, choses in action, causes of action, intangible
property, intellectual property (including, any good will and royalties
associated therewith), "non compete" agreements, licenses, tax refunds and
return claims, books and records, all interests in partnerships, corporations,
limited liability companies and all joint ventures of every kind, investment
property (including any Investment Collateral (as defined below)) and all other
rights and obligations of any kind, whether or not arising out of or in
connection with the sale or lease of goods or the rendering of services (any and
all such accounts, chattel paper, instruments, deposit accounts, general
intangibles, payment intangibles, investment property and other items being, to
the extent not referred to in clause (d) below, the "Receivables"), and all
rights now or hereafter existing in and to all security agreements, leases and
other contracts securing or otherwise relating to any of the foregoing (any and
all leases, security agreements and other agreements and contracts related to
any of the Receivables being the "Related Contracts"); and

(e)                 All proceeds, products, substitutions, accessions and
replacements of any and all of the foregoing Equipment, Inventory, Receivables
and/or Related Contracts (including, without limitation, proceeds that
constitute property of the types described in clauses (a), (b) and (c) of this
Section 1 and this clause (d) and, to the extent not otherwise included, all (i)
payments under credit insurance, casualty insurance or other insurance (whether
or not the Lender is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (ii) cash).

Section 2.                     Security for Obligations. This Agreement secures
the prompt payment and performance of all obligations of the Grantor to the
Lender, now or hereafter existing, whether absolute or contingent, disputed or
undisputed, direct or indirect and arising out of whatever transactions
including, without limitation, obligations arising under or in respect of the
Note, this Agreement, or with respect to existing and future loans and advances,
all other extensions of credit, security agreements, and all contracts for
payment or performance, and all indebtedness, obligations and liabilities under
any guaranty or surety agreement in favor of the Lender including, without
limitation, all principal, interest, fees, indemnifications, costs, expenses or
otherwise (all such obligations being the "Secured Obligations").

Section 3.                     Grantor Remains Liable. Anything herein to the
contrary notwithstanding, (a) the Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein and perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Lender of any of the rights hereunder shall not release the Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, and (c) the Lender shall not have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Lender be obligated to perform any of the obligations
or duties of the Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.

Section 4.                     Representations and Warranties; Certain
Covenants. The Grantor represents and warrants as follows:

(a)                 All of the information concerning the Grantor and the
Collateral presented on Schedules I, II and III hereto is true and correct in
all material respects.

(b)                 None of the Receivables is evidenced by a promissory note or
other instrument.



2

 

 

(c)                 The Grantor is the legal and beneficial owner of the
Collateral free and clear of any Lien, except for the security interest created
by this Agreement. No effective financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any recording
office, except such as may have been filed in favor of the Lender relating to
this Agreement.

(d)                 The Grantor has exclusive possession and control of the
Equipment and Inventory.

(e)                 All filings and other actions necessary or desirable to
perfect and protect the security interest in the Collateral created under this
Agreement have been or will be (in the case of financing statements to be filed
in connection herewith, it being understood that the Lender may file the same on
or after the date hereof) duly made or taken and are or will be in full force
and effect; and this Agreement creates in favor of the Lender a valid and,
together with such filings, when effected, and other actions, perfected first
priority security interest in the Collateral of the Grantor, securing the
payment of the Secured Obligations (except that in order for the Lender’s Liens
on certain investment property, including, without limitation, any Investment
Collateral, to maintain its first priority status or, in the case of a deposit
account, to be perfected, the Lender and the Grantor may need to take the
actions contemplated in Section 7(b) below).

(f)                  No consent of any other Person and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other third party is required either (i) for the
grant by the Grantor of the pledge, assignment and security interest granted by
this Agreement or for the execution, delivery or performance of this Agreement
by the Grantor, (ii) for the perfection or maintenance of the pledge, assignment
and security interest created under this Agreement in favor of the Lender
(including the first priority nature of such pledge, assignment or security
interest), except for the filing of financing and continuation statements under
the Missouri Uniform Commercial Code, or (iii) for the exercise by the Lender of
the remedies in respect of the Collateral pursuant to this Agreement.

(g)                 Schedule III hereto sets forth the true and correct listing
of all corporations, limited liability companies and partnerships wherein the
Grantor owns an interest, and the Grantor’s interests therein. Schedule III also
sets forth, in the case of limited liability companies and partnerships, whether
or not such interests constitute investment property under Article 9 of the
Missouri Uniform Commercial Code.

Section 5.                     Further Assurances. (a) The Grantor agrees that
from time to time, at the expense of the Grantor, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the Lender may request, in order to
perfect and protect any pledge, assignment or security interest granted or
purported to be granted by the Grantor under this Agreement or to enable the
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral of the Grantor. The Grantor hereby authorizes the Lender to file
one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral of the Grantor. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. The Grantor will furnish to the Lender from time to time
statements and schedules further identifying and describing the Collateral of
the Grantor and such other reports in connection with such Collateral as the
Lender may reasonably request, all in reasonable detail.

(b)                 Upon the Lender’s request, the Grantor shall promptly (i)
deliver to the Lender possession of all (A) stock certificates evidencing the
Grantor’s interest in any corporation (together with duly executed stock powers
for each of the same), (B) certificates evidencing the Grantor’s interest in any
limited liability company or partnership (together with executed powers for each
such certificate), which interests constitute investment property under Article
9 of the Missouri Uniform Commercial Code, and (C) all notes, instruments or
warrants (together with any necessary endorsements) owned by the Grantor, and/or
(ii) enter into one or more control (or similar) agreement(s) with the Lender
and any applicable securities intermediary or depository with respect to any
security entitlements or other investment property, or any deposit account, of
the Grantor, in the case of each of clauses (i) and (ii) above in form
satisfactory to the Lender. (All stock certificates, other certificates and
other Collateral delivered to the Lender pursuant to clause (i) in the preceding
sentence, and all other investment property and deposit accounts which are the
subject of a control (or similar) agreement entered into pursuant to clause (ii)
in the preceding sentence, collectively being the "Investment Collateral").



3

 

 

Section 6.                    As to Equipment and Inventory. The Grantor shall
keep the Equipment and Inventory of the Grantor within the State of Missouri or,
upon 30 days’ prior written notice to the Lender, at such other places in a
jurisdiction where all action, if any, required by Section 5 shall have been
taken with respect to such Equipment and Inventory. The Grantor shall cause the
Equipment of the Grantor to be maintained and preserved in the same condition,
repair and working order as when new, ordinary wear and tear excepted, and
shall, in the case of any loss or damage to any of such Equipment, as quickly as
practicable after the occurrence thereof, make or cause to be made, all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end. Grantor shall pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory of the Grantor.

Section 7.                     Insurance. The Grantor shall, at its own expense,
maintain insurance with respect to the Equipment and Inventory of the Grantor in
such amounts, against such risks, in such form and with such insurers, as shall
be satisfactory to the Lender from time to time. Each policy of the Grantor for
liability insurance shall provide for all losses to be paid on behalf of the
Lender and the Grantor as their interests may appear, and each policy for
property damage insurance shall provide for all losses to be paid directly to
the Lender. Each such policy shall, in addition (a) name the Grantor and the
Lender as insured parties thereunder (without any representation or warranty by
or obligation upon the Lender) as its interests may appear, (b) contain the
agreement by the insurer, pursuant to a lender’s loss payable endorsement, that
any loss thereunder shall be payable to the Lender notwithstanding any action,
inaction or breach of representation or warranty by the Grantor and (c) provide
that at least thirty 30 days’ prior written notice of cancellation or of lapse
shall be given to the Lender by the insurer. The Grantor shall, if so requested
by the Lender, deliver to the Lender original or duplicate policies of such
insurance. If Grantor shall fail to provide such insurance, the Lender may, but
shall not be required to, obtain such insurance on the Grantor’s behalf and add
the costs thereof to the Secured Obligations and charge interest thereon at the
highest applicable rate under the Note. Reimbursement under any liability
insurance maintained by the Grantor pursuant to this Section 7 may be paid
directly to the Person who shall have incurred liability covered by such
insurance. The Lender shall be entitled to apply any payment received as a
result of any loss or damage to any Equipment or Inventory, to reduce the
Secured Obligations, in such order of priority as the Lender shall elect.

Section 8.                     Place of Perfection; Records; Collection of
Receivables. (a) The Grantor shall not change its state of organization, and
shall keep its chief executive office and/or the office or location where it
keeps its records concerning the Collateral, and all originals of all chattel
paper that evidence any of the Receivables, at the location therefor specified
in Section 4, of Schedule I or, upon thirty (30) days’ prior written notice to
the Lender, at such other locations in a jurisdiction where all actions required
by Section 5 (if any) shall have been taken with respect to such Collateral. The
Grantor will hold and preserve such records and chattel paper and will permit
representatives of the Lender at any time during normal business hours to
inspect and make abstracts from such records and chattel paper.

(b)                 Except as otherwise provided in this Section 8(b), the
Grantor shall continue to collect, at its own expense, all amounts due or to
become due the Grantor under the Receivables. In connection with such
collections, the Grantor may take (and, at the Lender’s direction, shall take)
such action as the Grantor or the Lender may deem necessary or advisable to
enforce collection of such Receivables; provided, however, that the Lender shall
have the right at any time, upon the occurrence and during the continuance of a
Default, to notify the obligors under any such Receivables of the assignment of
such Receivables to the Lender and to direct such obligors to make payment of
all amounts due or to become due to the Grantor thereunder directly to the
Lender and, upon such notification and at the expense of the Grantor, to enforce
collection of any such Receivables, and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as the
Grantor might have done. After receipt by the Grantor of the notice from the
Lender referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including instruments) received by the Grantor in respect of the
Receivables shall be received in trust for the benefit of the Lender hereunder,
shall be segregated from other funds of the Grantor and shall be forthwith paid
over to the Lender in the same form as so received (with any necessary
endorsement), and (ii) the Grantor shall not adjust, settle or compromise the
amount or payment of any Receivable, release wholly or partly any obligor
thereof, or allow any credit or discount thereon.

Section 9.                     Transfers and Other Liens. The Grantor shall not
(a) sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, any of the Collateral of the Grantor, except
sales of Inventory in the ordinary course of business, or (b) create or suffer
to exist any Lien upon or with respect to any of the Collateral except for the
pledge, assignment and security interest created by this Agreement.



4

 

 

Section 10.                  Lender Appointed Attorney-in-Fact. The Grantor
hereby irrevocably appoints the Lender as the Grantor’s attorney-in-fact,
coupled with an interest, with full power of substitution and full authority in
the place and stead of the Grantor and in the name of the Grantor or otherwise,
from time to time in the Lender’s discretion, to take any action and to prepare,
execute, sign, acknowledge delivery, record and/or file any instrument, notices
or other documents of any kind that the Lender may deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, (a)
to direct any party liable for any payment under any of the Collateral to make
payment of any and all monies due and to become due thereunder directly to the
Lender or as the Lender shall direct, (b) to obtain and adjust insurance
required to be paid to the Lender pursuant to Section 7, (c) to enter into any
premises where any of the Collateral is located and to take possession and
control of same, to take possession and control of all books and records of the
Grantor relating to the Collateral, and to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (d) to receive,
indorse and collect any checks, drafts or other instruments, documents and
chattel paper, in connection with clause (a) or (b) above, (e) to file any
claims or take any action or institute any proceedings that the Lender may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of the Lender with respect to any of the Collateral, (f)
to do all acts and things which the Lender deems necessary to protect, preserve
or realize upon the Collateral and the Lender’s security interest therein, in
order to effect the intent of this Agreement, all as fully and effectively as
the Grantor might do and (g) to promptly execute and deliver all further
instruments and documents, and take all further action as contemplated by
Section 5 hereof.

Section 11.                  Lender May Perform; Duties.

(a)                 If the Grantor fails to perform any agreement contained
herein, the Lender may itself perform, or cause performance of, such agreement,
and the expenses of the Lender incurred in connection therewith shall be payable
by the Grantor under Section 13(c). The powers conferred upon the Lender
hereunder are solely for the protection of the its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers.

(b)                 Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Lender shall have no duty as to any Collateral, whether or not the Lender has or
is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Lender shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property.

Section 12.                  Remedies. (a) If a default shall have occurred and
shall be continuing hereunder or under the Note:

(i)                   The Lender may exercise in respect of the Collateral, in
addition to the other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the Missouri Uniform Commercial Code (whether or not the Missouri Uniform
Commercial Code applies to the affected Collateral) and also may (i) require the
Grantor to, and the Grantor hereby agrees that it will at its expense and upon
request of the Lender forthwith, assemble all or part of the Collateral of the
Grantor as directed by the Lender and make it available to the Lender at a place
to be designated by the Lender, (ii) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Lender’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Lender may deem
commercially reasonable, and (iii) exercise any and all rights and remedies of
the Grantor under or in connection with the Receivables and Related Contracts of
the Grantor or otherwise in respect of the Collateral of the Grantor, including,
without limitation, any and all rights of the Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Receivables and the Related Contracts. The Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days’ notice to the
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute commercially reasonable
notification. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.



5

 

 

(ii)                 All cash proceeds received by the Lender in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Lender, be held by the Lender as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Lender pursuant to Section 13) in whole or in part by
the Lender against, all or any part of the Secured Obligations in such order as
the Lender shall elect. Any surplus of such cash or cash proceeds held by the
Lender and remaining after payment in full of all the Secured Obligations shall
be paid over to the Grantor or to whomsoever may be lawfully entitled to receive
such surplus.

(iii)                The Lender may exercise any and all rights and remedies of
the Grantor under or in respect of the Collateral.

(iv)               All payments received by the Grantor under or in respect of
the Collateral shall be received in trust for the benefit of the Lender, shall
be segregated from other funds of the Grantor and shall be forthwith paid over
to the Lender in the same form as so received (with any necessary endorsement).

(v)                 The Lender shall have the right to Credit Bid (as defined
below) at (i) any public or private sale of all or any portion of the Collateral
conducted under (A) the provisions of the Uniform Commercial Code (including,
without limitation, pursuant to Sections 9-610 and 9-620 of the Uniform
Commercial Code) or (B) the provisions of the Bankruptcy Code of the United
States of America (the "Bankruptcy Code") (including, without limitation,
pursuant to Section 363 of the Bankruptcy Code), (ii) any foreclosure sale
(whether by judicial action or otherwise) or (iii) any other similar disposition
of all or any portion of the Collateral. For purposes hereof, "Credit Bid" means
to submit a bid at any public or private sale in connection with the purchase of
all or any portion of the Collateral, in which any of the Secured Obligations
owing to the Lender under this Agreement is used and applied as a credit on
account of the purchase price.

(vi)               With respect to any Collateral consisting of Intellectual
Property, on demand of the Lender, the Grantor shall cause the security interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the Grantor to the Lender, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, any such Collateral throughout the world on such terms and conditions and
in such manner as the Lender shall determine (other than in violation of any
then existing licensing arrangements to the extent that waivers cannot be
obtained).

(b) For the purpose of enabling the Lender to exercise rights and remedies under
subsection (a)(v) above, at such time as the Lender shall be lawfully entitled
to exercise such rights and remedies, the Grantor hereby grants to the Lender an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantor) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by the Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Lender shall be
exercised, at the option of the Lender, upon the occurrence and during the
continuation of a default under this Agreement, the Note or any other document
or agreement executed or delivered in connection therewith; provided that any
license, sub-license or other transaction entered into by the Lender in
accordance herewith shall be binding upon the Grantor notwithstanding any
subsequent cure of such default.

(c) So long as no Default has occurred and is continuing, the Grantor shall be
entitled to receive and retain any and all dividends, interest and other
distributions paid in respect of investment property which is Collateral;
provided, however, that any and all (i) dividends, interest and other
distributions paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, such Collateral, (ii) dividends and other distributions paid
or payable in cash in respect of such Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in-surplus, and (iii) cash paid, payable or otherwise
distributed in respect of principal of, or in redemption of, or in exchange for,
such Collateral, shall be forthwith delivered to the Lender to hold as
Collateral and shall, if received by the Grantor, be received in trust for the
benefit of the Lender, be segregated from the other property or funds of the
Grantor and be forthwith delivered to the Lender as Collateral in the same form
as so received (with any necessary endorsement).



6

 

 

Section 13.                  Indemnity Expenses. (a) The Grantor agrees to
indemnify and hold harmless the Lender and each of its, officers, directors,
employees, agents and advisors (each an "Indemnified Party") from and against
any and all claims, losses and liabilities arising out of or in connection with
or by reason of this Agreement or any of the transactions contemplated herein,
except to the extent such claims, losses or liabilities resulting from such
Indemnified Party’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction.

(b)                 The Grantor hereby agrees not to assert any claim against
any Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to this
Agreement or the Note.

(c)                 The Grantor will, upon demand, pay to each applicable
Indemnified Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
such Indemnified Party may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral of the
Grantor, (iii) the exercise or enforcement of any of the rights of such
Indemnified Party hereunder, or (iv) the failure by the Grantor to perform or
observe any of the provisions hereof.

Section 14.                  Amendments; Waivers. No amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
failure on the part of the Lender to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

Section 15.                  Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing (including telecopier
communication and any other method of communication authorized by the Lender)
and telecopied or sent by a reputable overnight delivery service to the Lender,
and if to the Grantor, addressed to the Grantor at the Grantor’s address set
forth on the signature pages hereof, or at such other address or telecopier
number as shall be designated by such party in a written notice to each other
party complying as to delivery with the terms of this Section. All such notices
and other communications shall, when telecopied or sent by such overnight
delivery service, be effective when telecopied or sent as aforesaid,
respectively, addressed as aforesaid.

Section 16.                  Continuing Security Interest. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the later of the indefeasible payment in full in
cash of the Secured Obligations and the termination of the Loan in accordance
with the terms of the Note, (b) be binding upon the Grantor, its successors and
assigns, and (c) inure, together with the rights and remedies of the Lender
hereunder, to the benefit of the Lender and its respective successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), the Lender may assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement and the Note to any other Person and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Lender in this Agreement or otherwise.

Section 17.                  Termination. Upon the later of the indefeasible
payment in full in cash of the Secured Obligations and the termination of the
Loan in accordance with the Note, the pledge, assignment and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the Grantor. Upon any such termination, the Lender will, at the Grantor’s
expense, execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination.



7

 

 

Section 18.                  Security Interest Absolute.

(a)                 The obligations of the Grantor under this Agreement are
independent of the Secured Obligations, and a separate action or actions may be
brought and prosecuted against the Grantor to enforce this Agreement,
irrespective of whether any action is brought against the Grantor or whether the
Grantor is joined in any such action or actions. All rights of the Lender and
the pledge, assignment and security interest hereunder, and all obligations of
the Grantor hereunder, shall be irrevocable, absolute and unconditional
irrespective of, and the Grantor hereby irrevocably waives (to the maximum
extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

(i)                   Any lack of validity or enforceability of the Note or any
other agreement or instrument relating thereto;

(ii)                 Any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the terms of the
Note or this Agreement, including, without limitation, any increase in the
Secured Obligations resulting from the extension of additional credit to the
Borrower or otherwise;

(iii)                Any taking, exchange, release or non-perfection of any
Collateral or any other collateral, or any taking, release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations;

(iv)               Any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Secured Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Secured Obligations;

(v)                 Any change, restructuring or termination of the
organizational structure or existence of the Borrower;

(vi)               Any failure of any other Person to execute this Agreement or
the Note, guaranty or agreement or the release or reduction of liability of the
Grantor or other grantor or surety with respect to the Secured Obligations; or

(vii)              Any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Lender that might otherwise constitute a defense available to, or a
discharge of, the Grantor or a third party grantor of a security interest.

(b)                 This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by the Lender or by any
other Person upon the insolvency, bankruptcy or reorganization of Borrower or
otherwise, all as though such payment had not been made.

Section 19.                  Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 20.                  Governing Law; Jurisdiction; Waiver of Jury Trial,
Etc.

(a)                 This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without regard to conflicts of
laws principles of Missouri, except to the extent that the perfection, the
effect of perfection or nonperfection, and the priority of the security interest
or remedies hereunder in respect of any particular Collateral are governed by
the laws of a jurisdiction other than the State of Missouri.

8

 

 

(b)                 The Grantor (and the Lender by its acceptance hereof) hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any St. Louis Missouri court or federal court of
the United States of America sitting in St. Louis, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and the Grantor
(and the Lender by its acceptance hereof) hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such Missouri court or, to the extent permitted by law, in
such federal court. The Grantor consents to the service of process of any and
all process which may be served in any suit, action or proceeding by the mailing
of copies of such process to the Grantor at its address specified in Section 15
hereof. The Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Note in the courts of any
other jurisdiction.

(c)                 The Grantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Note in any Missouri State
or federal court. The Grantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

(d)                 THE GRANTOR (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE OR ANY OTHER DOCUMENT TO WHICH THEY ARE A
PARTY, THE LOAN, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

Section 21.                  Severability of Provisions. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SIGNATURES ON THE NEXT PAGE



9

 



Section 22.                  Headings. Article, section and paragraph headings
in this Agreement are included herein for convenience of reference only and
shall not constitute a part hereof for any other purpose.

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.



  StationDigital Corporation         By: /s/ Lou Rossi     Lou Rossi, Chief
Executive Officer      

 

STATE OF __________________________

COUNTY OF ________________________

 

On this ___ day of May, 2015, before me, the undersigned, personally appeared
___________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he/she executed the same in such
capacity as indicated.

 

______________________________

Notary Public

 

 

 

 

 

 

 